DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,769,510 in view of Riezler et al. (US 2002/0160786).	
Regarding claim 2, claim 1 of U.S. Patent 10,769,510 covers and compasses all the limitations as recited.  Claim 1 of U.S. Patent 10,769,510 is different from the instant claim is that the claim recites a wearable mobile device comprises a multi-frequency RFID tag instead of a license plate comprises a multi-frequency RFID tag as now claimed.  However, it is well-known in the art that the multi-frequency RFID tag can be used in the license plate and therefore, it would have been obvious to a person of ordinary skill in the art to modify the multi-frequency RFID tag in claim 1 U.S. Patent 10,769,510 that can be used in the license plate as now recited in claim 2 of the instant .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5, 10, 11 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geist et al. (US 2015/0088617) in view of Rietzler et al. (US 2002/0160786).
Regarding claim 2, Geist teaches multi-frequency RFID tag (tag 1005, fig. 10) configured to: operate using a plurality of frequency bands (1006 and 1016, fig. 10), store information related to an account of user, communicate at least a first portion of the information related to the account and stored on the RFID tag to a first device (mobile 1002, fig. 10) using a first RFID reader associated with the first device operating at a first frequency (NFC) of the plurality of frequencies, and communicate at least a second portion of the information related to the account and stored on the RFID tag to a second device (toll reader 410, fig. 4) using a second RFID reader associated with the second device operating at a second frequency (RF frequency) of the plurality of frequencies, wherein the first device is configured to start an application (toll application) based on receiving the at least the first portion of the information, the application comprising a plurality of instructions stored on a memory (122, fig. 1) of the device, the plurality of instructions causing a processor (120, fig. 1) of the first device to access the account based on the first portion of the information related to the account, and wherein the second device is configured to perform an action related to the account based on the at least the second portion of the information read ([0029]-[0032] and [0042]-[0046]).
Geist fails to teach the RFID tag coupled to a license plate.
However, Rietzler teaches RFID tag coupled to a license plate (figs. 10-11 and [0023]).

Regarding claim 3, Geist as modified by Rietzler teaches all subject matter claimed as applied above.  Rietzler further teaches wherein the multi-frequency RFID tag is embedded in the license plate (fig. 10).
Regarding claim 4, Geist as modified by Rietzler teaches all subject matter claimed as applied above.  Rietzler further teaches a retro-reflective layer (90); and one or more slots (84) formed in the license plate (94), wherein the one or more slots are formed so to resonate at the plurality of frequency bands, wherein the multi-frequency RFID tag is associated with at least one of the slots of the one or more slots, the multi-frequency RFID tag comprising a RFID chip (64) and contacts (62 and 63) to couple the RFID chip to the license plate (figs. 5 and 10-11).
Regarding claim 5, Geist as modified by Rietzler teaches all subject matter claimed as applied above.  Rietzler further teaches a retro-reflective layer (90); and one or more openings (84) formed in the license plate, wherein the multi-frequency RFID tag is positioned in at least one of the openings, the RFID tag comprising a RFID chip (64), and contacts (62 and 63), the contacts connected with the license plate (figs. 5 and 10-11).

Regarding claim 11, Geist as modified by Rietzler teaches all subject matter claimed as applied above.  Geist further teaches wherein the second device is configured to apply a charge (toll charge) to the account based, in part, on the second portion of the information related to the account ([0032] and [0037]).
Regarding claims 14 and 15, Geist as modified by Rietzler teaches all subject matter claimed as applied above.  Geist further teaches wherein the first device is configured to access the account information by retrieving the account information stored at a remote server based at least on the first portion of the information read from the multi-frequency RFID tag and further limitations as claimed ([0039] and [0044]).
Regarding claim 16, Geist as modified by Rietzler teaches all subject matter claimed as applied above.  Geist further teaches wherein the first device is a mobile computing device (fig. 3).
Regarding claim 17, Geist as modified by Rietzler teaches all subject matter claimed as applied above.  Geist further teaches wherein the first frequency band comprises a high frequency (HF) or an ultra-high frequency (UHF) band ([0009]).
Regarding claim 18, Geist as modified by Rietzler teaches all subject matter claimed as applied above.  Geist further teaches wherein the first RFID reader is configured to read the information stored on the RFID tag using near field communication (NFC) ([0042]).

Regarding claim 20, Geist as modified by Rietzler teaches all subject matter claimed as applied above.  Geist further teaches wherein the account is a toll account, the RFID tag is installed on a vehicle (402) linked to the toll account, and the second device is included as part of a toll device (410) (fig. 4 and [0037]).
Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geist as modified by Rietzler as applied to claim 2 above, and further in view of Youn (US 2006/0250250).
Regarding claims 6 and 8, Geist as modified by Rietzler teaches all subject matter claimed as applied above.  Riezler further teaches a slot (84) formed from the license plate, wherein the multi-frequency RFID tag is positioned in the slot (figs. 10 and 11).  Riezler further suggests that sticker can be employed ([0081]) but silent to the sticker positioned relative to the slot and comprising the multi-frequency RFID tag and an antenna loop as claimed.
However, Youn teaches license plate comprising a sticker and wherein the sticker comprising RFID tag and antenna loop (figs. 5A-5D; [0029], [0042], [0060] and [0061]).
In view of Youn’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Geist and Rietzler by incorporating the teaching as taught by Youn since .
Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geist as modified by Rietzler and Youn as applied to claim 6 and 8 above, and further in view of Karel et al. (US 2013/0272580).
Regarding claims 7 and 9, Geist as modified by Rietzler and Youn teaches all subject matter claimed as applied above.  Rietzler further teaches the license plate comprises retro-reflective layer but silent to one of the sticker and the antenna loop is made of a retro-reflective material as claimed.
However, Karel teaches sticker of the license plate comprises retro-reflective material ([0031]).
In view of Karel’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of Geist, Rietzler and Youn by incorporating the teaching as taught by Karel in order to arrive at the claimed invention.  Such modification would not involve any inventive feature since it is just a matter of using an alternative material for the sticker.
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geist as modified by Rietzler as applied to claim 2 above, and further in view of Moon et al. (US 2012/0032781).
Regarding claims 12 and 13, Geist as modified by Rietzler teaches all subject matter claimed as applied above except for the first device configured to provide one or more forms of authentication credential and further limitations as claimed.

In view of Moon’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Geist and Rietzler by incorporating the teaching as taught by Moon so that security will be enhanced.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References: Kawarizadeh (US 2007/0171077); Robinson et al. (US 2005/0279831); Heath et al. (US 2013/0018705); Zhu et al. (US 2009/0021379); Lukawitz et al. (US 2011/0078933); Estus et al. (US 2004/0189493); Ghaffari (US 2014/0229246) and Benedict et al. (US 2009/0322480) are cited because they are related to system and method for toll service using RFID tag coupled to a license plate. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657.  The examiner can normally be reached on Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUYEN K VO/Primary Examiner, Art Unit 2887